DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The instant Response of 1/12/2021, hereinafter instant Response, has been carefully considered in light of the explanatory Interview of 1/27/2021, hereinafter Interview, and the subsequent Supplemental Amendment of  2/17/2021, hereinafter Supplemental Amendment. 
Applicant’s Representative seemed to proffer, to the Examiner’s understanding, that the cited Seok reference did not compare first and second images as recited, but instead adjusted image parameters based on detected infrared light.
This contention completely misrepresents Seok (which is under concurrent examination by the Examiner): Seok identically discloses obtaining a first image, determining a brightness of the first image; obtaining a second image, determining a brightness of the second image; and comparing the brightness of the first and second images, thereby comparing the first and second images. (cited paragraph 0151)
To the extent that Applicant’s Representative proffers that Seok adjusts an image based upon infrared detection, while technically correct, Seok teaches a foundation image processing described to be generally known, and then further describes infrared as an auxiliary/corollary for enhanced accuracy or precision of image processing or correction in an LSC process when an IR filter is added to a image sensing assembly. 

As background, at 430 of Figure 4, Seok expressly shows identifying an image brightness for an image, this is further described at paragraph 0093. Cited paragraph 0151 with reference to figure 4 expressly discloses comparing the brightness of first and second images. That paragraph 0153 further discloses that infrared may also be used for image refinement in no way obviates the foundational disclosure of paragraph 0151. 
AS desideratum, at page 9 of the instant Response, Applicant’s Representative argues that Seok is not analogous art to Ootsuki because Oootsuki is drawn to a microscope and Seok is drawn to general optical devices; this proves too much: Seok teaches an optical refinement subroutine immediately applicable to an optical device such as a microscope system of Ootsuki. Indeed the system of Ootsuki could be loaded with subroutine of Seok without fundamental modification. This is therefore not a meritorious argument.
AS a corollary to this argument, at page 10 of the instant Response, Applicant’s Representative argues that Ootsuki is drawn to controlling positioning of a microscope, and thus image refinement subroutines are immaterial. Seok teaches a subroutine of 
Further at page 10 of the instant Response, Applicant’s Representative asserts that Seok seeks to maintain brightness within a specified range: at best this is a factoid. 
The Supplemental Amendment reiterates the assertion that Seok fails to compare images, which is debunked above.
In light of the arguments provided with regard to the cited Lu reference, the rejections to claims 2-4 have been modified, rendering the arguments moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites a support in the recitation: control the imager and a support configured to support the imager so as to capture [[an]] the second medical image of [[an]] the observation object under the second imaging condition.
However, in claim 8, a support was previously introduced; more troubling is that the claims of the previous Response, and prior claims recited the support. Further, this feature as recited in the supplemental amendment does not correlate to the feature of the previous response/claims as filed. For purposes of expediting prosecution the previous feature is examined amended to a second image; HOWEVER express rectification is REQUIRED in the next Response.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ootsuki (WO 2017/169135; because the International Patent Application Publication is in Japanese, corresponding US Patent Application Publication US 2018/0092705 will be relied on as the translation thereof, and references to Ootsuki hereinafter will refer to the same) in view of Seok (US 2020/0288072).

Regarding claim 1, Ootsuki discloses a medical observation control device (shown figure 1 generally, at 3 particularly) comprising: a memory configured to store a parameter for a first imaging condition including a position of an imager at a first 5time of capturing a first medical image (paragraph 0080, storage unit in control device stores position parameters; per paragraph 0105 this position is a position provided per user prior to movement of imager, which is an operation per description-see paragraph 0065) of an observation object; (paragraph 0075 here example is patient/eye) and circuitry configured to restore the parameter for the first imaging condition as a second imaging condition for capturing a second medical image of the observation object at a second time, after the first time, (paragraph 0101 in conjunction with paragraph 0109 imager returned to saved position of first image, see figure 9, per paragraph 0109 eye/patient captured again at second time) the second imaging condition being under a same wavelength band as the first imaging condition, (paragraph 0042 common illumination LED across images provides same illumination wavelength) 10control the imager and a support configured to support the imager so as to capture the second medical image of the observation object under the second imaging condition. (paragraph 0109 second image taken of eye/patient under same saved parameters as first image)
Ootsuki fails to disclose compare the first medical image with the second medical image, and 15correct brightness of at least one of brightness of the first medical image and brightness of the second medical image based on a comparison result.
However, in the same field of medical imaging, Seok teaches to compare the first medical image with the second medical image, (paragraphs 0151 and 0153 brightness of prior or first image compared with brightness of first image or second image) and 15correct brightness of at least one of brightness of the first medical image and brightness of the second medical image based on a comparison result. (paragraph 0151, brightness of first image adjusted based image brightness comparison)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Seok to Ootsuki because Seok teaches to use its image processing techniques to compensate for distortion in external light. (paragraph 0006) 
Regarding claim 8, Ootsuki discloses a medical observation system (shown generally at figures 1 and 2) comprising:  15a medical observation apparatus configured to capture an image of an observation object, (shown figure 1 at 3100) the medical observation apparatus including an imager configured to magnify and capture the image of the observation object, (shown figure 1, microscope 3110, paragraphs 0040 and 0044 microscope has imager and lens in focus barrel for the same) and  20a support configured to support the imager at a front end, the support including a plurality of arms and a plurality of joints connecting the plurality of arms; (shown figure 1, control/positioning arm 3120, paragraph 0062 describes the same) and a control device configured to control the medical observation apparatus electrically, (shown figure 1 generally, at 3200 provides electronic control) the control device 25including 39Attorney Docket No. 13431US01 a memory configured to store a parameter for a first imaging condition including a position of the imager at a first time of capturing a first medical image (paragraph 0080, storage unit in control device stores position parameters; per paragraph 0105 this position is a position provided per user prior to movement of imager, which is an operation per description-see paragraph 0065) of an observation object, (paragraph 0075 here example is patient/eye) circuitry configured to 5restore the parameter for the first imaging condition as a second imaging condition for capturing a second medical image of the observation object at a second time, after the first time, (paragraph 0101 in conjunction with paragraph 0109 imager returned to saved position of first image, see figure 9, per paragraph 0109 eye/patient captured again at second time) the second imaging condition being under a same wavelength band as the first imaging condition, (paragraph 0042 common illumination LED across images provides same illumination wavelength) control the imager and the support so as to capture the second medical image of the observation object under the 10second imaging condition. (paragraph 0109 second image taken of eye/patient under same saved parameters as first image) 
Ootsuki fails to disclose compare the first medical image with the second medical image, and correct brightness of at least one of brightness of the first medical image and brightness of the 15second medical image based on a comparison result.
However, in the same field of medical imaging, Seok teaches to compare the first medical image with the second medical image, (paragraphs 0151 and 0153 brightness of prior or first image compared with brightness of first image or second image) and 15correct brightness of at least one of brightness of the first medical image and brightness of the second medical image based on a comparison result. (paragraph 0151, brightness of first image adjusted based image brightness comparison) Same rationale for combining and motivation applies as for claim 1 above.
Regarding claim 9, Ootsuki discloses a light source configured to emit illumination light 20for illuminating an imaging region of the imager. (paragraph 0042 illuminator for the same) 
Ootsuki fails to disclose wherein the circuitry is configured to correct at least one of: illuminance of illumination light emitted from the light source; a gain process of the imager; a shutter speed; and an aperture value of a lens. 
However, Seok teaches at least to correct the gain process of the imager for brightness correction. (paragraph 0093) Same rationale for combining and motivation applies as for claim 1 above.
Regarding claim 20, Ootsuki discloses wherein the second time is after an operation has been performed on the observation object. (paragraph 0109, see figure 9, -in context of disclosure, for example paragraph 0078, second time is after an operation performed on patient eye)

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ootsuki in view of Seok, in yet further view of Lu (US 2020/0221037).

	As a preliminary matter with regard to claim 2, luminance and brightness are inexplicably intertwined, as brightness is merely the subjective view of luminance, such that adjusting one necessarily adjusts the other, and comparing one, requires comparing the other; Ootsuki discusses varying luminance, and Seok is concerned with brightness (and color temperature), however the further Lu reference will be cited for luminance value indicating brightness in claims 2-4, though arguably inherently taught by Seok, particularly in the context of Ootsuki.
	Regarding claim 2, Ootsuki discloses a second comparison region set to a position corresponding to the first comparison region in 25the second medical image captured at the second time37Attorney Docket No. 13431US01; (per paragraph 0109 eye/patient captured again at second time at position corresponding to first time image) Seok teaches wherein the circuitry is configured to compare a first ... value of a first comparison region set in the first medical image captured at the first time with a second ... value of a second comparison region. (paragraph 0151 first and second images obtained with corresponding brightnesses, and brightness of an image of the two images adjusted based on a relative of first/second brightness values, necessitating comparison thereof)
	AS discussed above, Seok arguably fails to teach the first/second value is a luminance value; however, Lu teaches to obtain luminance values for images, and thus teaches to use luminance value(s) to indicate brightness as recited.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Lu to Ootsuki and Seok because Lu teaches its techniques are to be applied to images with enhanced luminance, (paragraph 0003) and directly correlates to the brightness of Seok. 
	Regarding claim 3, Seok teaches wherein the circuitry is configured to calculate a difference between the first ... value and the second ... value, and correct at least one of the brightness of the first medical image and the brightness of the second medical 10image based on the difference. (paragraph 0151 first and second images obtained with corresponding brightnesses, and brightness of an image of the two images adjusted based on a relative of first/second brightness values, necessitating comparison thereof)
AS discussed above, Seok arguably fails to teach the first/second value is a luminance value; however, Lu teaches to obtain luminance values for images, and thus teaches to use luminance value(s) to indicate brightness as recited. Same rationale for combining and motivation applies as for claim 2 above.
Regarding claim 4, Seok teaches wherein the circuitry is configured to calculate a difference between the first ... 15value and the second ... value, and correct the second imaging condition based on the difference. (paragraph 0151 first and second images obtained with corresponding brightnesses, and brightness of an image of the two images adjusted based on a relative of first/second brightness values, necessitating comparison thereof)
AS discussed above, Seok arguably fails to teach the first/second value is a luminance value; however, Lu teaches to obtain luminance values for images, and thus teaches to use luminance value(s) to indicate brightness as recited. Same rationale for combining and motivation applies as for claim 2 above.
Regarding claim 5, while Ootsuki is silent with regard to the recited, Seok teaches wherein the circuitry is configured to correct at least one of: illuminance of illumination light emitted from a light source configured to emit illumination light for illuminating an imaging region of the imager; a gain process of the imager; (paragraph 0093 gain adjusted to correct brightness-see figure 4) a shutter speed; and an aperture 25value of a lens.
Regarding claim 6, Ootsuki discloses wherein the circuitry is further configured to determine a difference in viewing angle by comparing a 5viewing angle of the first medical image with a viewing angle of the second medical image. (paragraphs 0099 and 0100 disclose to confirm the correct image positions by determining position and attitude for the images and comparing with the saved image to confirm correct position and attitude, position/attitude implicate angle)
Regarding claim 7, while Ootsuki and Seok are silent with regard to the recited, Lu teaches wherein the circuitry is further configured to 10calculate a change amount of brightness between the first medical image and the second medical image after the correction. (Figure 7 in conjunction with paragraphs 0141 and 0144, as part of an ongoing clocked process, the enhanced image luminance is calculated and used for second luminance data enhancement as part of an ongoing clocked process, thus calculating a changed amount of luminance and hence brightness across acquired images) Same rationale for combining and motivation applies as for claim 2 above.

Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ootsuki in view of Seok, in yet further view of Schuhrke (US 2011/0028850).

Regarding claim 10, Ootsuki is silent in regard to the recited. Seok teaches medical image having the brightness corrected. (paragraph 0151)
 And Schuhrke teaches wherein the circuitry is configured to calculate a change amount between the first medical image and the second medical image. (paragraph 0003 dye in bloodstream graphed over time; this is calculating a change amount)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant Application to apply the teaching of Schuhrke regarding image/data display to Ootsuki because Schuhrke teaches its display/imaging techniques provide medical professionals with additional aids from which they can draw conclusions concerning blood flow problems and that can support making a diagnosis. (paragraph 0004)
Regarding claim 11, Ootsuki discloses further comprising a display. (paragraph 0068 output display) And Schuhrke teaches wherein the circuitry is configured to output an indication of the change amount to the display and the display displays the indication of the change amount. (paragraph 0006 superposition of blood flow indicates change amount using fluorescence) Same rationale for combining and motivation per claim 10 above.
Regarding claim 12, Ootsuki and Seok fail to identically disclose the recited; however, Schuhrke teaches wherein the circuitry is configured to output a numerical value corresponding to the change amount (paragraph 0003 numerical value for differential calculated by graphing-see paragraph 0032) to the display and the display displays the numerical value. (paragraph 0032 and 0039 display for outputting calculated plot) Same rationale for combining and motivation per claim 10 above.
Regarding claim 13, Ootsuki and Seok fail to identically disclose the recited; however, Schuhrke teaches wherein the circuitry is configured to output an image corresponding to the change amount to the display (paragraph 0039 evaluation output to display) and the display superimposes the image on at least one the first medical image and the second medical image. (paragraph 0006 superposition of blood flow indicates change amount using fluorescence) Same rationale for combining and motivation per claim 10 above.
Regarding claim 14, Ootsuki and Seok fail to identically disclose the recited; however, Schuhrke teaches wherein the change amount is a blood flow change amount. (paragraph 0006 superposition of blood flow indicates change amount using fluorescence) Same rationale for combining and motivation per claim 10 above.
Regarding claims 15-19, claims 15-19 recite features similar to those recited in claims 10-14, respectively, and are therefore also rendered obvious by Schuhrke combined with Ootsuki and Seok for reasons similar to those set forth above with regard to claims 10-14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tiana (US 2004/0047518) teach first/second image correction aspects.
Medal (US 2020/0329226) may be considered for tracking at time of filing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485  

/JAYANTI K PATEL/           Supervisory Patent Examiner, Art Unit 2485
April 8, 2021